internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-132997-01 date date legend taxpayer state a date b city c department d county e commission f organization g company h organization i state j a b c d e f g h i j k l m n o p q r s t u v w x y z dear this letter is in response to taxpayer’s authorized representative’s letter of date and subsequent correspondence concerning your request for a private_letter_ruling pertaining to sec_45 of the internal_revenue_code taxpayer has provided the following representations facts taxpayer is a limited_liability_company organized under the laws of state a taxpayer maintains its books_and_records on the accrual_method and ends its accounting year on date b taxpayer will construct own and operate a wind-powered electric generation project the project will be located in city c and it will have a total generating capacity of a it will be comprised of b turbines generating facilities each having a maximum c megawatt generating capacity each turbine is mounted on a tubular steel tower the towers will range between d to e meters in height each tower is secured to a concrete pad or foundation the size and weight of the concrete foundation pad will match the requirements of the tower turbine rotors and soil conditions the blades which attach to the turbine’s rotor hub will have a circular sweep of d to e meters the turbines with their towers will be arranged in rows along a ridge line each turbine will be placed so as to secure optimal wind conditions to power the blades the turbines will also be spaced to minimize air turbulence and interference for the entire array the exact spacing depends on topography and wind conditions at the site each facility is activated to generate electricity when the control anemometer on the turbine senses sufficient wind speed the turbine control and yaw drive then turn the turbine towards the direction of the wind as the wind passes through the blades it creates a lifting force this lift moves the blades which in turn rotate the rotor assembly gear boxes transfer the power of the spinning rotor to induction generators the resulting electric power is fed into a transformer located at the base of the turbine to step up the current the electricity is subsequently fed into a central transformer and from there the power is transmitted to a substation for delivery to the electric purchaser since the wind is not constant throughout the turbine array the turbines will be generating power at different levels therefore each turbine must operate independently of its neighbors and each has its own control mechanism a central computer tracks and records the operation and production of all the turbines in the project in f taxpayer’s corporate affiliates completed the advance wind data collection proving the technical feasibility of the project’s site and secured long-term use easements from the underlying land owners for the construction of the project the corporate affiliates also completed the required environmental assessment studies in addition they are in the process of obtaining the necessary permits from department d county e and the townships construction is anticipated to be completed in g and all b generating facilities will be placed_in_service prior to i based on the estimation of annual mean windspeed at the site utilizing anemometer data the application of the mean windspeed distribution to the power characteristics of the wind turbine and standard industry calculations taxpayer estimated that the generating facilities in the project will produce approximately j kilowatt hours of electricity annually taxpayer executed a contract on k to sell this electricity to a company unrelated to the taxpayer or to taxpayer’s affiliates in l commission f an agency of the state government authorized the creation of organization g pursuant to an order approving the restructuring plan for company h a privately-owned utility company under the terms of the approval company h will fund organization g’s activities with regular payments based on an assessment in the transmission and distribution tariff for each kilowatt hour of electricity which company h delivers during a specified period organization g will use these payments to promote the development and use of renewable energy technologies energy conservation and efficiency and economic development projects which promote clean energy a h-member board_of directors oversees organization g’s energy activities the parties to the utility’s restructuring case nominate the directors the commission approves the nominees who take office after such approval the organization g board_of directors operates under by-laws which are approved by commission f any change to the by-laws must also be approved by commission f although a board_of directors oversees organization g commission f placed organization g under the administration of a publicly supported nonprofit corporation called organization i among its administrative responsibilities for organization g organization i drafts programs and annual budgets implements and monitors approved programs and maintains financial records organization i has wide latitude in administering the programs and committing program funds if organization g’s board_of directors determine that organization i has breached its fiduciary duties to organization g organization g’s board with commission f’s approval may remove organization i as administrator after commission f had approved company h’s initial restructuring plan in l and after the creation of organization g company h applied for permission to create a holding_company which would merge with another corporation to obtain the commission f’s approval of this merger company h agreed among other things to provide additional financial support to organization g this support had to be borne by the company shareholders the cost could not be passed through to the ratepayers this additional support was specifically designated for the development of new wind powered generation facilities within state j on n organization g’s board_of directors adopted a motion allocating a part of company h’s payment for the first_phase of a wind development program under this phase organization g would assist the development of new wind generation facilities through production incentive payments as stated by the organization g board_of directors this program will provide wind_energy production incentives of up to t cents per kilowatt-hour for the electrical output of eligible and approved new wind projects located in state j for the first v years of project operation these incentive payments shall be based on actual wind_energy production during this v-year period payments will be made on a quarterly basis upon receipt by organization g of proof of the project’s actual electrical production for the previous calendar_quarter organization g invited interested parties to submit applications describing their proposed generation facilities technical expertise and level of incentive payment desired the applications had to include the estimated operational budget cash_flow and balance_sheet for the proposed facilities organization g would favorably view applications requesting an incentive payment lower than t cents per kilowatt-hour if the total incentive payments requested by approved projects exceed available funds organization g retained the right to negotiate the terms of the incentives on o taxpayer’s corporate parent successfully applied for support under this program taxpayer’s parent signed organization g’s wind_energy production incentive agreement on p which sets out the terms and conditions of the award taxpayer’s corporate parent is in the process of transferring the award agreement to taxpayer with organization g’s approval this application had requested organization g to provide a u cent incentive payment for each kilowatt-hour produced at the project in the first v years of operation based on the project’s estimated q kilowatts hours of yearly production the request would have amounted to production incentive payments totaling more than r over the program’s v years organization g’s production incentive payments would supplement the sale price which taxpayer will receive for electricity in effect the incentive payment would enhance the project’s revenues and profit to insure the project’s economic feasibility seven other applicants applied for organization g’s production incentive payments total requests exceeded organization g’s funding for the program consequently in its award to taxpayer’s parent organization g provided a production incentive award of only s rather than the r sought by taxpayer to compensate for the smaller award organization g set the incentive payment rate at a higher rate of c cents per kilowatt hour rather than the u cent taxpayer requested the c cent award rate covers about w kilowatt hours of production equal to the saleable output of two-and-a quarter years whereas the u cent requested rate would have covered about x kilowatt hours the saleable output for approximately v years the higher rate however allows the incentive payment to be earned more quickly organization g will also pay the award in advance rather than making quarterly incentive payments as the electricity is produced organization g will provide the total of dollar_figures production incentive payment to taxpayer upon proof that the project construction is completed and upon proof that sale of wind generated electricity has commenced the advance_payment confers the present_value of the full award rather than a discounted value for payment over an extended period of time this advance_payment is conditional one which must be repaid to the extent that the project fails to produce and sell the required electricity the right to the advance_payment becomes unconditional that is the obligation to repay the s to organization g is released as the required power is generated and sold before organization g makes the advance production support payment it requires two unrelated parties to provide documentation that the project actually is producing electricity to qualify for the payment first organization g requires that a professional engineer independent of the taxpayer and registered to practice in state j physically inspect the project and its operations the engineer is to certify in the form specified by organization g that the project has begun generating and selling electricity that it is reasonably good operating condition and generating at or near within of the designated capacity and that it should continue producing at or near this designed electrical capacity for at least v years second organization g requires that the company which buys the project’s electricity certify that it is actually buying the production generated by the project under penalty of perjury the company is to declare to organization g that it is purchasing electricity from the project the buyer is also to specify the date on which it began to receive and purchase the project’s electricity furthermore to guarantee that the project actually produces all the electricity covered by the advance production incentive payment the taxpayer must deposit a s letter_of_credit with organization g the letter_of_credit serves as security to reimburse organization g in the event the project fails to generate sufficient wind_energy to have earned the production incentive taxpayer’s letter_of_credit is reduced quarterly by the amount of electricity which the project has generated and sold multiplied by the c cent kilowatt hour incentive payment rate to that end within y days of the end of each calendar_quarter taxpayer must report to organization g the number of kilowatt-hours of electricity produced and sold during that quarter the report must be in the form specified by organization g and the declarations in the report are to be made under penalty of perjury upon receipt of this report organization g will notify the issuer to reduce the letter_of_credit by an amount equal to the c cent per kilowatt hour production incentive rate times the number of kilowatt-hour electricity reported for that quarter in this way the taxpayer will gradually reduce the security it posts in the letter_of_credit the letter_of_credit with taxpayer’s obligation to repay terminates when taxpayer’s project generates and sells the total kilowatt hours of electricity covered by the s production incentive payment the organization g price incentive agreement sets deadlines for taxpayer to achieve six so-called performance milestones obtains all necessary permits for the proposed project secure full project financing contract for the project’s major equipment start construction execute an interconnection agreement to secure transmission access to a utility grid and start electricity generation to enforce these performance milestones organization g required taxpayer to post a dollar_figurez performance bond organization g would reduce the total bond by one-third after milestones and are attained by another third after milestones and are met and by the final third after sixth milestones and are reached the price incentive agreement allows organization g to collect on the performance bond outstanding if taxpayer fails to achieve the performance milestones organization g can also collect under certain other conditions such as the commencement of involuntary bankruptcy proceedings against taxpayer if taxpayer were to misstate the quarterly production report in a purposeful and materially inaccurate manner this would also allow organization g to immediately collect on the bond ruling requested taxpayer’s sec_45 renewable_electricity_production_credit for this project will not be offset by the wind_energy incentive payments received from organization g law and analysis sec_45 provides that the renewable_electricity_production_credit for any taxable_year is an amount equal to the product of cents multiplied by the kilowatt- hours of specified electricity produced_by_the_taxpayer and sold to an unrelated_person during the taxable_year this electricity must be produced from qualified_energy_resources and at a qualified_facility during the 10-year period beginning on the date the facility was originally placed_in_service sec_45 provides that the amount of the credit determined under sec_45 is reduced by an amount that bears the same ratio to the amount of the credit as a the amount by which the reference_price for the calendar_year in which the sale occurs exceeds cents bears to b cents under sec_45 the cents in sec_45 and the cents in sec_45 are each adjusted by multiplying the amount by the inflation_adjustment_factor for the calendar_year in which the sale occurs sec_45 provides that the amount of determined under sec_45 with respect to any project for any taxable_year determined after the application of sec_45 and sec_45 shall be reduced by the amount which is the product of the amount so determined for such year and a fraction- a the numerator of which is the sum for the taxable_year and all prior taxable years of- i grants provided by the united_states a state or a political_subdivision of a state for use in connection with the project ii proceeds of an issue of state_or_local_government obligations used to provide financing for the project the interest on which is exempt from tax under sec_103 iii the aggregate amount of subsidized_energy_financing provided directly or indirectly under a federal state or local program provided in connection with the project and iv the amount of any other credit allowable with respect to any property which is part of the project and b the denominator of which is the aggregate amount of additions to the capital_account for the project for the taxable_year and all prior taxable years the amounts under the preceding sentence for any taxable_year shall be determined as of the close of the taxable_year sec_45 defines qualified_energy_resources as wind closed-loop_biomass and poultry waste sec_45 defines a qualified_facility as any facility owned by the taxpayer that originally is placed_in_service after date in the case of a facility using wind to produce electricity date in the case of a facility using closed-loop_biomass to produce electricity or date in the case of a facility using poultry waste to produce electricity and before date see sec_45 for rules relating to the inapplicability of the credit to electricity sold to utilities under certain contracts concerning the issue of whether any renewable electricity credit allowed by reason of taxpayer’s project should be offset by the wind_energy incentive payment received from organization g we note that sec_45 requires a reduction in credit in proportion to a facility’s capital cost which is financed by government grants proceeds of government issued tax-exempt obligations subsidized_energy_financing under a government program and any other credits in the present case we conclude that organization g’s wind_energy incentive payment is not pursuant to a governmental program and thus not subject_to offset under sec_45 specifically organization g is a non-governmental body that derives its funding from a private investor owned utility company company h we believe commission f’s approval of the settlement agreements based on funding from company h does not transform organization g’s wind_energy development program into a state governmental function or program no opinion is expressed or implied regarding the application of any other provision of the code or regulations specifically we express no opinion on whether taxpayer’s project qualifies for the renewable_electricity_production_credit under sec_45 this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent temporary or final regulations pertaining to one or more of the issues addressed in this ruling have not yet been adopted therefore this ruling may be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in this ruling see section dollar_figure of revproc_2001_1 i r b however when the criteria in section dollar_figure of revproc_2001_1 are satisfied a ruling is not revoked or modified retroactively except in rare or unusual circumstances in accordance with taxpayer’s power_of_attorney we are sending a copy of this letter_ruling to the taxpayer’s authorized representative sincerely walter h woo senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries attachments copy of this letter copy for sec_6110 purposes
